Citation Nr: 1741702	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-38 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service connected disability pension with special monthly pension (SMP) based on the need for aid and attendance prior to February 1, 2017.


REPRESENTATION

Appellant represented by:	Patricia A. Servaes, Agent


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 Notification Letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The annual expenses of the Veteran and his wife exceeded their annual income prior to February 1, 2017.

2.  Given the Veteran's life expectancy and potential rate of depletion as of November 2016, his and his wife's net worth was not sufficient to alone provide reasonable maintenance.


CONCLUSION OF LAW

The criteria for the payment of nonservice-connected connected pension benefits with SMP based on the need for aid and attendance prior to February 1, 2017 have been met. 38 U.S.C.A. §§ 1502, 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.27, 3.271, 3.272, 3.274 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the Board's decision herein to grant entitlement to non-service connected pension with the aid and attendance benefit effective prior to February 1, 2017 is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.

Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct. 38 U.S.C.A. §§ 1502, 1503, 1521. Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section. 38 U.S.C.A. § 1513. 

Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension (SMP), when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound. 38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. § 3.351. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level. Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports. Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion. 38 U.S.C.A. §§ 1521, 1522. 

In order to receive benefits, a claimant must meet the net worth requirements found in 38 C.F.R. § 3.274  and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274. In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a). Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated. 38 C.F.R. § 3.271(a)(1). Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(a)(1), (3). Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income. 

The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; expenses of last illnesses, burials and just debts, and various other inapplicable items.  38 C.F.R. § 3.272.

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  See 38 C.F.R. § 3.250(b)(1).

Pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance. See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the Veteran, except the Veteran's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the Veteran's reasonable mode of life.  See 38 C.F.R. § 3. 275(b). 
In determining whether some part of the estate should be used for the Veteran's maintenance, factors to be considered along with the Veteran's income include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d).

The MAPR is published in appendix B of the Veterans Benefits Administration Manual M21-1 and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21. In the present case, the MAPR for an otherwise eligible claimant, with a dependent spouse and with aid and attendance, for 2017, the year during which the Veteran filed the present claim, is $25,525.00. VA Manual M21-1, Part I, Appendix B.

Facts and Analysis

The Veteran filed an Intent to File a Claim dated March 2016.  Thereafter, the Veteran filed a formal claim for entitlement to non-service connected pension with aid and attendance dated August 2016.  A November 2016 Notice from the RO informed the Veteran that his pension benefits were granted effective April 2016.  In January 2017, the Veteran submitted evidence showing his net worth had decreased.  Thereafter, in May 2017, the RO granted entitlement to special monthly pension based on the need for aid and attendance effective January 17, 2017.  The Veteran then appealed the effective date of the grant of benefits.

Prior to February 1, 2017, the Veteran provided his and his wife's income and expenses in a Corpus of Estate Determination made on November 21, 2016.  At that time, the Veteran's expenses of approximately $86,517.60 exceeded his income of approximately $44,579.52 from Social Security benefits, retirement benefits, and interest and dividends.  Thus, the Veteran's countable income for the purpose of pension entitlement was $0.00 and not a bar to benefits.

Moreover, the Board determines that the Veteran's net worth was a not bar to his receipt of nonservice-connected pension with SMP.  The Veteran reported cash assets of $119,594.66 in November 2016 and had a life expectancy of 4.4 years when he filed his claim in August 2016 at age 90.  His and his wife's annual income, as reported in November 2016, was approximately $44,579.52.  Subtracting their income from his and his wife's annual expenses of $86,517.60 as reported in November 2016, the Veteran would need an additional $41,938.08 a year to meet expenses.  Assuming there was not a sudden increase or decrease in expenses, the Veteran would have needed approximately $184,527.55 to maintain his and his wife's current living situation given his life expectancy.  This amount clearly exceeds the $119,594.66 in cash deposits the Veteran reported in November 2016; consequently, the Veteran's assets are estimated to be depleted during his lifetime. Significantly, it is noted that between November 2016 and January 2017, the Veteran's net worth became so sufficiently depleted that he became eligible for SMP based on the need for aid and attendance.  The rapid rate of depletion of the Veteran's savings in such a short duration of time due to very high medical expenses also supports the conclusion that his net worth was not a bar to pension benefits prior to February 1, 2017.  See 38 C.F.R. § 3.275(d).

In light of the foregoing analysis, the claim of entitlement to non-service connected pension benefits with SMP based on the need for aid and attendance prior to February 1, 2017 is granted.


ORDER

Entitlement to non-service connected disability pension with special monthly pension based on the need for aid and attendance prior to February 1, 2017 is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


